DETAILED ACTION
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Similarly to the instant claims, U.S. Pub. No. 2017/0123200 to Suyama teaches an image pickup unit with four substrates, and provides a light receiving element (CMOS image sensor reference number 11, see paragraph 50), light emitting element (reference number 12), battery and power source (reference number 40 battery and power source substrate reference number 60).  However, Suyama does not teach that the light receiving element is on a first substrate and the light emitting element is on a second substrate, and does not teach that “…the operation section and the region overlap each other on an optical axis of the light receiving element.”
Further, U.S. Pub. No. 2021/0216148 to Wang et al. teaches an electronic device including a display panel and a plurality of image sensors that are independent at a plurality of positions on the back side of a display panel and configured to obtained a depth image of a target to be detected on the display side of the display panel.  However, the prior art of record does not teach all of the limitations of the currently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697